Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made by and between Brent Bellm
(“Employee”) and HomeAway, Inc. (the “Company”) (collectively referred to as the
“Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee is employed by the Company;

WHEREAS, Employee and Company entered into an Employee Proprietary Information
Agreement effective June 15, 2010 (the “Confidentiality Agreement”);

WHEREAS, Employee and Company entered into an Executive Employment Agreement
effective May 27, 2011, which was amended by an Amendment to Executive
Employment Agreement dated October 14, 2014 (the “Employment Agreement”);

WHEREAS, Employee and Company entered into an Indemnification Agreement,
effective May 27, 2011 (the “Indemnification Agreement”);

WHEREAS, Employee and Company have voluntarily and mutually agreed on April 21,
2015 (the “Transition Date”) to end Employee’s employment with the Company, to
be effective June 15, 2015 (the “Separation Date,” and the period of time
between the Transition Date and the Separation Date referred to as the
“Transition Period”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

AGREEMENT

1. Duties and Scope of Employment; Goodbye Events. During the Transition Period,
Employee will provide services to the Company on a full time basis through
April 30, 2015 in order to facilitate an orderly transition. Beginning May 1,
2015 and for the remainder of the Transition Period, Employee agrees that he
will not have any obligation to be in the Company’s offices, and that he will
not attend any customer or investor meetings. Employee agrees he will not attend
meetings of the Company’s management during the Transition Period. Subject to
his compliance with this Agreement and applicable Company policies, Employee
will be entitled to continue use of his Company email address until the
Separation Date. Thereafter for three (3) months (or such longer period if
Employee and the Company agree), a mutually agreed upon “bounce back” message
approved by the Company and Employee (or in the absence of such agreement the
Company’s standard “bounce back” message ) will be delivered in response to
emails sent to Employee’s former Company email address. The Company and Employee
agree that during the Transition Period Employee may spend time in the Company’s
offices in Austin, Texas, Geneva or Marseilles. The Company shall coordinate and
reimburse pre-approved reasonable travel related expenses.

 

1



--------------------------------------------------------------------------------

2. Consideration During Transition Period. In consideration of Employee’s
execution of this Agreement and Employee’s fulfillment of all of its terms and
conditions applicable to the Transition Period, and provided that Employee does
not revoke the Agreement under paragraph 10 below, the Company will continue to
pay Employee’s current base salary during the Transition Period at a rate of
$400,365.12 per year, subject to required withholding and in accordance with the
Company’s standard payroll practices.

3. Consideration Following Separation Date. Employee agrees to sign the
Customary Release Agreement attached as Exhibit A (the “Release Agreement”) on
or within two days following the Separation Date. Provided Employee timely signs
and does not revoke the Release Agreement, and has complied with all terms of
this Agreement and the Confidentiality Agreement applicable through the
Separation Date, the Company agrees as follows:

a. Separation Payment. The Company agrees to pay Employee a lump sum equivalent
to nine (9) months of Employee’s base salary, for a total of $300,273.84, less
applicable withholding. This payment will be made to Employee within ten
(10) business days after the effective date of the Release Agreement.

b. COBRA. The Company shall reimburse Employee for the payments Employee makes
for COBRA coverage (at the coverage levels in effect immediately prior to the
Separation Date) until the earlier of (i) six (6) months following the
Separation Date, or (ii) the date upon which Employee and/or his eligible
dependents become covered under similar plans, provided Employee timely elects
and pays for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. COBRA reimbursements shall be made by the Company
to Employee consistent with the Company’s normal expense reimbursement policy,
provided that Employee submits documentation to the Company substantiating his
payments for COBRA coverage.

c. Vesting Acceleration. The Company also agrees to provide the accelerated
vesting set forth in more detail under paragraph 4 below.

d. Change of Control. If within the 90-day period commencing on the Separation
Date the Company experiences a Change in Control (as defined in the Company’s
2011 Equity Incentive Plan), then in addition to the other benefits described in
this Agreement, Employee shall be entitled to receive (i) a lump sum cash
payment equal to three (3) months’ of Employee’s base salary, for a total of
$100,091.28 payable within ten (10) days following the Change of Control, and
(ii) Employee will receive accelerated vesting of 100% of his equity awards
which are in existence as of the Effective Date and which remain unvested after
operation of the acceleration described in Section 4.

4. Vesting Acceleration. As of the Separation Date, Employee will receive
accelerated vesting of all of his equity awards in the amount of the unvested
portions of such awards that would have vested during the period ending on the
six (6) months immediately following the Separation Date. The Company also
agrees to extend Employee’s exercise period for all of his stock option equity
awards to March 31, 2016. The status of Employee’s equity awards and the
acceleration provided hereunder is summarized on Exhibit B.

5. Announcements. The Company and Employee agree that the Company shall provide
the mutually agreed upon announcement set forth in Exhibit C to the Company’s
employees and board members regarding Employee’s departure on the Transition
Date. The Company agrees that its public statements regarding Employee will not
be inconsistent with Exhibit C, unless required by law and in such event the
Company will use reasonable efforts to give Employee at least two (2) business
days’ prior written notice identifying the legal requirement requiring such
inconsistent statement. Employee shall not initiate any communications regarding
his separation to the Company’s customers, vendors or partners. Employee further
agrees that he will not initiate any discussions or communications with the
Company’s investors regarding his separation. To the extent Employee is
contacted by

 

2



--------------------------------------------------------------------------------

Company investors, he agrees that he will provide a response as directed by the
Company, which the Company will provide to Employee promptly upon request by
Employee or which will be consistent with a mutually agreed investor
communication approved by the Company and Employee.

6. Resignations. By signing below, Employee agrees to and confirms his voluntary
resignation from the Board of Directors of any Company subsidiaries on which he
serves, and from officer positions he holds in the Company and any Company
subsidiaries. The foregoing resignations will be effective as of the Effective
Date. Employee further agrees that he will promptly resign from any industry or
other organizations in which he participates on behalf of the Company or
otherwise represents the Company.

7. Benefits. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options (but subject
to the vesting acceleration provided in paragraph 4), and the accrual of
bonuses, vacation, and paid time off, will cease as of the Separation Date.

8. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement and
the Release Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.

9. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, parents, divisions, and subsidiaries,
and predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including without limitation any claims under the Employment Agreement;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair

 

3



--------------------------------------------------------------------------------

Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Texas Payday Act;
Texas Workers’ Compensation Act; and Chapter 21 of the Texas Labor Code (also
known as the Texas Commission on Human Rights Act);

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this paragraph shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding anything to the contrary in this Agreement, the
release set forth in this paragraph and in the Release Agreement does not apply
to any claims for: (i) enforcement of Employee’s rights under the Indemnity
Agreement, including indemnification from or by Company; (ii) enforcement of
Employee’s rights under this Agreement; (iii) any rights Employee may have under
Company’s 401(k) savings plan (or similar plan); or (iv) any rights Employee has
under any agreements or plans covering Employee’s equity in the Company
(including stock options etc.), as modified by this Agreement (the “Equity
Documents”). In addition, neither this release nor the Release Agreement
releases claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company).

10. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has twenty-one (21) days within which to consider this Agreement; (c) he has
seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to Melissa Frugé
(mfruge@homeaway.com) that is received prior to the Effective Date. The Parties
agree that changes to this Agreement, whether material or immaterial, do not
restart the running of the 21-day consideration period referenced above.

11. Unknown Claims. Employee acknowledges that he has been advised to consult
with legal counsel

 

4



--------------------------------------------------------------------------------

and that he is familiar with the principle that a general release does not
extend to claims that the releaser does not know or suspect to exist in his
favor at the time of executing the release, which, if known by him, must have
materially affected his settlement with the releasee. Employee, being aware of
said principle, agrees to expressly waive any rights he may have to that effect,
as well as under any other statute or common law principles of similar effect.

12. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

13. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.

14. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions regarding nondisclosure of the
Company’s trade secrets and confidential and proprietary information, and any
restrictive covenants contained therein. Employee’s signature below constitutes
his certification under penalty of perjury that, by the Separation Date, he will
return all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company.

15. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

16. Mutual Non-Disparagement. Employee shall not, while Employee is employed by
the Company or at any time thereafter, directly, or through any other personal
entity, make any public or private statements that are disparaging of the
Company, its business or its employees, officers, directors, or stockholders.
The Company agrees to refrain from any public statements after the last
signature date of the parties that are disparaging to Employee. The Company’s
obligations under this section extend only to then current officers and members
of the Board, and only for so long as those individuals are officers or
directors of the Company. The foregoing will not prohibit the Company or
Employee from responding to a subpoena, court order, or other legal requirement
or enforcing its rights under this Agreement, and after the first anniversary of
the Separation Date, the foregoing will not prohibit the Company or Employee
from making truthful and accurate statements. Employee acknowledges that the
Company is required to file this Agreement with the Securities and Exchange
Commission.

17. Breach. In addition to the rights provided under the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that in the event the Company
has a reasonable basis to believe that Employee is in material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement, and if
such material breach is of a nature that is curable, the Company shall give
Employee written notice specifying in reasonable detail the Company’s belief
that Employee is in material breach. If Employee does not cure such material
breach within two (2) business days after such notice or if such material

 

5



--------------------------------------------------------------------------------

breach is of a nature that is not curable, then the Company shall be entitled
immediately to recover and/or cease providing the consideration provided to
Employee under this Agreement and to obtain damages, in each case, pursuant to
Section 20, except as provided by law.

18. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

19. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

20. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”), PURSUANT TO ITS EMPLOYMENT ARBITRATION
RULES & PROCEDURES (“AAA RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER
RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH TEXAS LAW, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE
TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE
AAA RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE. THE DECISION
OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH WILL NOT PREVENT EITHER
PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR
DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

21. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or delayed payment of, federal or state taxes, or
(b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

 

6



--------------------------------------------------------------------------------

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

23. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

24. No Waiver. The failure of the Company or Employee to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms or conditions of this Agreement,
shall not be construed thereafter as a waiver of any such terms or conditions.
This entire Agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred.

25. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

26. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

27. Entire Agreement. This Agreement, together with the Release Agreement
attached as Exhibit A hereto, represents the entire agreement and understanding
between the Company and Employee concerning the subject matter of this Agreement
and Employee’s employment with and separation from the Company and the events
leading thereto and associated therewith, and supersedes and replaces any and
all prior agreements and understandings concerning the subject matter of this
Agreement and Employee’s relationship with the Company, with the exception of
the Confidentiality Agreement, the Indemnification Agreement, and the Equity
Documents. For purposes of clarity, this Agreement supersedes and replaces the
Employment Agreement.

28. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

29. Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.

30. Effective Date. Employee has seven (7) days after Employee signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by Employee before that date (the
“Effective Date”). Employee understands that this Agreement shall be null and
void if not executed by Employee within the twenty-one (21) day period set forth
under paragraph 10 above.

 

7



--------------------------------------------------------------------------------

31. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

32. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees
as described in this Agreement. Employee acknowledges that:

a. he has read this Agreement;

b. he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

c. he understands the terms and consequences of this Agreement and of the
releases it contains; and

d. he is fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Blank]

 

8



--------------------------------------------------------------------------------

[Remainder of Page Blank; Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

BRENT BELLM, an individual Dated:

April 21, 2015

/s/ Brent Bellm

Brent Bellm HOMEAWAY, INC. Dated:

April 21, 2015

By

/s/ Brian Sharples

Brian Sharples Chief Executive Officer

 

10



--------------------------------------------------------------------------------

Exhibit A

CUSTOMARY RELEASE AGREEMENT

In consideration for the mutual promises and consideration provided both herein
and in the Transition Agreement signed April 21, 2015 (the “Transition
Agreement”) between Brent Bellm (“Employee”) and HomeAway, Inc. (the “Company”)
(collectively the “Parties”), the Parties hereby extend by this Customary
Release Agreement (the “Release Agreement”) the release and waiver provisions
therein to any and all claims that may have arisen between the execution date of
the Transition Agreement and the effective date of this Release Agreement, and
to add such releases and waivers as provided herein, expressly including but not
limited to a waiver of any federal age related claims under the ADEA.
Capitalized terms used but not defined in this Release Agreement have the
meaning given them in the Transition Agreement.

1. Consideration. As consideration for this Release Agreement, the Company
agrees to provide Employee with the consideration set forth in the Transition
Agreement and Indemnitee Agreement.

2. Release. The undersigned Parties expressly acknowledge and agree that the
terms of the Transition Agreement shall apply equally to this Release Agreement,
shall be construed to be extended through the effective date of this Release
Agreement, and are incorporated by reference herein. Employee agrees that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, parents, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the effective
date of this Release Agreement. Notwithstanding anything to the contrary in this
release Agreement, the release set forth in this paragraph and in the Transition
Agreement does not apply to any claims for: (i) enforcement of Employee’s rights
under the Indemnity Agreement, including indemnification from or by Company;
(ii) enforcement of Employee’s rights under the Transition Agreement and/or this
Release Agreement; (iii) any rights Employee may have under Company’s 401(k)
savings plan (or similar plan); or (iv) any rights Employee has under the Equity
Documents. In addition, neither this Release Agreement nor the release in the
Transition Agreement releases claims that cannot be released as a matter of law,
including, but not limited to, Employee’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).

3. Unknown Claims. Employee acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Employee, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.

 

1



--------------------------------------------------------------------------------

4. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the effective date of this
Release Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Release Agreement; (b) he has twenty-one (21) days within which to consider this
Release Agreement; (c) he has seven (7) days following his execution of this
Release Agreement to revoke this Release Agreement; (d) this Release Agreement
shall not be effective until after the revocation period has expired; and
(e) nothing in this Release Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Release Agreement and returns it to the Company in less than
the 21-day period identified above, Employee hereby acknowledges that he has
freely and voluntarily chosen to waive the time period allotted for considering
this Release Agreement. Employee acknowledges and understands that revocation
must be accomplished by a written notification to Melissa Frugé
(mfruge@homeaway.com) that is received prior to the effective date. The Parties
agree that changes to this Release Agreement, whether material or immaterial, do
not restart the running of the 21-day consideration period referenced above.

5. Effective Date. Employee has seven (7) days after Employee signs this Release
Agreement to revoke it. This Release Agreement will become effective on the
eighth (8th) day after Employee signed this Release Agreement, so long as it has
been signed by the Parties and has not been revoked by Employee before that
date.

6. Voluntary Execution. Employee understands and agrees that he executed this
Release Agreement voluntarily, without any duress or undue influence on the part
or behalf of the Company or any third party, with the full intent of releasing
all of his claims against the Company and any of the other Releasees as stated
herein. Employee acknowledges that: (a) he has read this Release Agreement;
(b) he has been represented in the preparation, negotiation, and execution of
this Release Agreement by legal counsel of his own choice or has elected not to
retain legal counsel; (c) he understands the terms and consequences of this
Release Agreement and of the releases it contains; and (d) he is fully aware of
the legal and binding effect of this Release Agreement.

7. Entire Agreement. This Release Agreement, together with the Transition
Agreement (and any agreements survived thereunder), represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Release Agreement and Employee’s employment with the
Company, transition of employment, and resignation from employment with the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Release Agreement and Employee’s relationship with the
Company, with the exception of the Confidentiality Agreement, the
Indemnification Agreement, and the Equity Documents.

8. Governing Law. This Release Agreement shall be governed by the laws of the
State of Texas, without regard for choice-of-law provisions. Employee consents
to personal and exclusive jurisdiction and venue in the State of Texas.

[Remainder of Page Blank; Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

 

BRENT BELLM, an individual Dated:

 

 

Brent Bellm HOMEAWAY, INC. Dated:

 

By

 

Brian Sharples Chief Executive Officer

 

3



--------------------------------------------------------------------------------

Exhibit B

Equity Summary

 

Grant Date

   Total Number of
Shares/Options/Units      Exercise
Price/Purchase
Price Per
Share      Shares
Vested as of
Separation
Date (Prior
to
Acceleration)      Acceleration
Shares      Total Shares
Vested as of the
Separation Date
(with
Acceleration)  

03/27/2012

     18,669       $ 0.000         14,001         2,334         16,335   

03/27/2012

     80,668       $ 25.540         63,862         10,083         73,945   

03/05/2013

     26,583       $ 0.000         13,292         0         13,292   

03/05/2013

     86,076       $ 30.430         46,624         10,759         57,383   

05/01/2014

     59,000       $ 0.000         14,750         0         14,750   

05/01/2014

     82,000       $ 33.440         22,208         10,250         32,458   

06/28/2010

     589,110       $ 13.930         578,693         10,417         589,110   

Any error in this Exhibit will not diminish in any way Employee’s rights to the
actual equity grants nor to the benefits accorded to such grants as described in
the Agreement.



--------------------------------------------------------------------------------

Exhibit C

Employee Announcement

After five years at HomeAway, Brent has submitted his resignation effective
June 15, 2015 to pursue opportunities outside of the company.

Brent has been integral to HomeAway’s growth and success the past several years.
He and I agree that our time together has been successful, and that now is an
appropriate time – both for him and the company – to make a change. Most
importantly, we both believe that leaders on his team have demonstrated the
talent and performance to take on the responsibilities that he has held the last
five years, and that they deserve the opportunity to take HomeAway to the next
level. For his part, Brent is ready for the challenge of an expanded role at
another company, perhaps in a CEO-type role.

Under Brent’s direction, HomeAway has built a deep and strong business
team. While this decision will bring change to HomeAway, it opens opportunities
for leadership growth for a group of very talented people. Brent has been
gracious to share his views on our ideal organization post-transition, which
we’ll announce in the coming days. Other leadership roles will also be clarified
and filled as the senior leaders settle in and identify growth opportunities
within their teams.

We are very proud of what Brent has accomplished here, and we expect him to do
great things in whatever new challenge he chooses to pursue. I want to thank
Brent for his unwavering dedication to HomeAway’s mission, customers and
employees. But most of all for his intellectual honesty and his unique passion
for excellence that has infected all of us with a desire to strive to be our
very best.

Brent, you will be greatly missed, and forever a part of the HomeAway family.
I can’t thank you enough for all you’ve done, and can’t wait to see what you do
next!

Brian